Citation Nr: 0115013	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gum disease, to include 
loss of teeth #'s 17, 18, 19, 20, 29, 30, 31, and 32.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from May 1963 to May 
1967, and from June 1981 to November 1997.  This matter came 
to the Board of Veterans' Appeals (Board) on appeal of a June 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, VA.  

REMAND

The Board notes that in reviewing the veteran's service 
medical records, a dental examination in March 1981 disclosed 
that all the veteran's original teeth were present.  His oral 
hygiene was reported as poor. 

In January 1992, an examiner noted:

"Review of records and clinical exam reveal 
years of neglect and poor oral hygiene 
complicated by xerostomia due to parotid 
gland removal.  Evidence of poor plaque 
removal especially at cervical areas of teeth 
with subsequent [    ] caries complicated by 
extensive loss of gingival tissue and bone 
due to periodontal disease and an attempt by 
periodontal surgery to arrest [veteran's] 
condition.  [Veteran] has continued to smoke 
heavily even though he has had a previous 
biopsy for possible oral carcinoma."  

A January 1995 consultation request from an Army dentist to 
Internal Medicine at the base hospital notes that the dentist 
planned to do, "extensive oral rehabilitation to include 
extraction, periodontal surgery, root canals, [and] biopsy of 
the [h]ard [p]alate, [and] replace upper teeth [with] full 
dentures."  

In October 1997, the veteran underwent a VA general medical 
examination prior to separation.  On clinical evaluation, the 
veteran's mouth was reported normal, but the examiner 
commented that most of the veteran's teeth were missing.  A 
later separation/retirement dental examination that same 
month disclosed that the veteran's upper teeth had been 
replaced completely by dentures, and as to his bottom teeth, 
that he was missing teeth #'s 17, 18, 19, 20, 29, 30, 31, and 
32.  

The Board is cognizant that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
defined as non-disabling conditions, and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  38 C.F.R. § 3.381 (2000).  

In this respect, in reviewing the evidence, the Board can not 
ascertain whether the veteran's identified missing teeth are 
replaceable.  Neither the report of his VA general medical 
examination nor the report of his separation/retirement 
dental examination, both conducted in October 1997, address 
this question.  Such information is important, especially in 
making a determination as to whether the veteran is eligible 
to be service-connected for the purpose of determining 
entitlement to treatment, and ultimately whether or not such 
treatment is warranted.  See 38 C.F.R. § 17.161 (2000). 

In light of these circumstances, this case is REMANDED to the 
RO for the following action:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care 
provider who may possess additional 
records pertinent to his claim.  When 
the requested information and any 
necessary authorization are received, 
the RO should attempt to obtain copies 
of any indicated records.

2. If the RO is unable to obtain any 
records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide copies of the outstanding 
records. 

3. The RO should then schedule the 
veteran for a VA dental examination.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  A notation 
that such a review took place should 
be included in the examination report.  
With respect to the examination, the 
examiner should comment on the 
following questions: 

Was the veteran suffering from any 
form of gum disease, to include 
periodontal disease, at the time of 
separation from service, and is he 
currently suffering from any such 
condition?

With respect to any currently 
missing teeth that were lost during 
the veteran's active service period, 
are such missing teeth replaceable?  
Additionally, do the veteran's 
dental records at the time of 
separation reveal any abnormality of 
a tooth, such as being carious, and 
if so, is the tooth restorable 
(treatable)?  

4. Thereafter, the RO should review the 
examination report and ensure that all 
of the requested findings are 
included.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should also undertake any other 
development it determines to be 
required to comply with the 
notification and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

6. The RO should then readjudicate the 
veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.  


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


